Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. An electromagnetic wave sensor comprising: a first substrate, a second substrate that faces the first substrate so as to form an inner space between the first substrate and the second substrate, wherein the second substrate transmits infrared rays; a plurality of bolometer membranes that is provided in the inner space and that is supported by the second substrate; a local heat source that is formed in the first substrate; a first electric connection member that connects the first substrate to the second substrate; and a lead that extends on or in the second substrate and that connects the first electric connection member to the bolometer membranes.

Examiner Note – Typographical error has been corrected in order to clarify and reflect what is stated in Paragraph 20 of the specification, as noted below. 
[0020] Second substrate 3 is formed with leads 10 that connect first electric connection members 5 to bolometer membranes 8 and that supply a sense current to bolometer membranes 8.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious an electromagnetic wave sensor comprising: a first substrate, a second substrate that faces the first substrate so as to form an inner space between the first substrate and the second substrate, wherein the second substrate transmits infrared rays; a plurality of bolometer membranes that is provided in the inner space and that is supported by the second substrate; a local heat source that is formed in the first substrate; a first electric connection member that connects the first substrate to the second substrate; and a lead that extends on or in the second substrate and that connects the first electric connection member to the bolometer membranes.
Masataka (JP2010127892) discloses provided is an infrared sensor that can sufficiently secure detection accuracy, reduce the number of parts, and can simplify a manufacturing process by using a simple configuration. A first substrate (1) made of a material that transmits infrared rays and a second substrate (2) having a signal processing circuit and disposed opposite to the first substrate (1) are provided. A plurality of recesses 11 formed on the surface facing the second substrate 2, a heat sensitive film 12 spaced from the bottom surface of the recess 11, and a plurality of heat sensitive films 12 are formed on the outer periphery of the heat sensitive film 12. The second substrate 2 is formed on the surface facing the first substrate 1 side, and includes a beam portion 13 that extends along the surface direction and connects the 
However Matasaka does not disclose the abovementioned limitation. 
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884